Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

This application contains embodiments directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows: 
Species I: claims 1-9, 16-24, 41, 43, figures 1-3, 5a-5b, drawn to an apparatus and a method for audio encoding input multichannel signals (two channel signals), includes a parameter calculator to determine a side gain and a residual gain and encoding the determined side and residual gains and wherein the side gain and the residual gain are determined by processing the input multichannel signals (two channels) according to test side gains and 
Species II: claims 1, 10-15, 41, 43, figures 1, 4, drawn to an apparatus and a method for audio encoding input multichannel signals (two channel signals), includes a downmixer that performs a downmix operation on the input multichannel signals by rotating a phase of an energy-weaker channel signal of the input multichannel signals more than rotating a phase of an energy-stronger channel of the input multichannel signals according to the inter-channel phase difference IPD and inter-channel energy difference or a side gain (fig. 4) and outputting the downmix signal via an output interface (160 in fig. 1).
Species III: claims 25-40, 42, 44-45, figures 6-9, drawn to an apparatus and a method for audio decoding by an input interface to receive an encoded multichannel signal and extracting a side gain, a residual gain, and a downmix signal, a residual signal synthesizer (residual signal calculator), an upmixer and wherein the extracting the side gain and residual gain in the input interface is performed by an joint codebook manner (fig. 9), the upmixer is performed by weighting a downmix signal (mid signal) according to the extracted side gain value and a predetermined number ((0, 1]) to generate a first downmix signal and a second downmix signal which are added together and are subtracted each other according to a residual signal generated by the residual signal synthesizer to generate a first and a second recovered channel signals and the first and second recovered channel signals are further rotated according to the extract inter-channel phase difference IPD and calculated ẞ value (fig. 7), the residual signal 
 
The applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: NONE
The applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654